— Appeal by the defendant from a *626judgment of the Supreme Court, Queens County (Sharpe, J., at trial; Rotker, J., at sentence), rendered June 28, 1984, convicting him of burglary in the second degree, criminal possession of stolen property in the third degree, possession of burglar’s tools, and criminal mischief in the fourth degree, upon a jury verdict and imposing séntence.
Judgment affirmed.
The alleged error in the court’s charge to the jury — failure to charge that the defendant’s identification as the perpetrator of the crime must be proven beyond a reasonable doubt — was not preserved for appellate review (see, People v Nuccie, 57 NY2d 818; People v Shaw, 112 AD2d 958). The record presents no reason to modify the sentence imposed (see, People v Suitte, 90 AD2d 80). Lazer, J. P., Bracken, Brown and Lawrence, JJ., concur.